DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               T.Y. A Child,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

       Nos. 4D16-3981, 4D16-4024, 4D16-4026 and 4D16-4027

                         [February 22, 2018]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stacy Ross, Judge; L.T. Case Nos.
14005817DLA, 15001878DLA, 14005984DLA and 15001735DLA.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.